Rothrock, J.
i. oiumrnrAL ment Sí. mation. In th'e case of State v. Merchant, 88 Iowa, 375, it was determined that “an information stands upon different grounds from an indictment, and is amendable.” In Bishop on Criminal Procedure, vol. 1, g 714, it is said: “The public officer by whom the information is presented and prosecuted being always in court, it may be amended, on application, to any extent which the judge deems to be consistent with the orderly conduct of judicial business, with the public interest, and with public rights.”
It is true that in State v. Merchant, supra, the information was in proper form, except that the name of the person making it was not signed thereto, and the only amendment sought to be made was affixing the proper signature, while in the case at bar it is conceded that the information in the charging part thereof is materially defective.
But, if the right of amendment be conceded, it may well be asked why limit it to such unimportant changes as permitting a signature to be affixed ? We can see no reason why it should not be permitted to any extent “consistent with the orderly *543conduct of judicial business, with tbe public interest, and with private rights.”
How any of these considerations precluded the amendment sought in the case at bar is not apparent. If the amendment would have been á surprise to defendant, the court, upon a proper showing, could have fully protected him by allowing sufficient time to prepare for trial upon the information as amended.
Beversed.